DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In view of the amendment filed 05/05/2022:
Claims 1-7, 9-11, 14, and 16-20 are currently pending.
Claims 8, 12, 13, and 15 are withdrawn from further consideration.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, the Examiner respectfully suggests “with an inlet adjacent to the an outlet” in line 2-3 read “with an inlet adjacent to an outlet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-5, 7, 9, 11, 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US20080006334).
Regarding claim 1, Davidson teaches a three-dimensional printing system ([0066] powder handling system 100 for a 3D printer; Figure 1), comprising: 
a build platform (choke plate 320 in Figure 3C) comprising at least one hole (holes 350; Figure 3A-3C) defined through the build platform (see 350 in cross section in Figure 3C); 
a diffuser plate (lower choke plate 330; Figure 3C) placed below the at least one hole to maintain an amount of build material between a lower surface of the build platform and an upper surface of the diffuser plate during a building process (see powder 360 in vertical gap 340 in Figure 3C), the diffuser plate fixed a set distance below the lower surface of the build platform ([0091] the choke plates 320, 330 can be secured to each other by mechanical fasteners 347…[0093] height of the vertical gap 340 can be adjusted to ease in the removal of powder or adapt the build surface 300 for use with different powders. This adjustment may either be carried out manually (e.g., using spacers of varying heights) or automatically by a motor and/or piston arrangement connected to the build surface); and 
a flow channel (defined by cover 312 in Figure 3B) defined around the diffuser plate (see 312 surrounding choke plate 330 within internal volume 316 in Figure 3B) and sealing the diffuser plate from atmosphere ([0096] The cover 312 isolates an internal volume 316 of the build chamber 110 from the surrounding environment), the diffuser plate being disposed in the flow channel (see choke plate 330 placed within internal volume 316 that is bounded by cover 312 in Figure 3B), the flow channel extending in parallel with the upper surface of the diffuser plate (see double sided arrow in annotated Figure 3B below), the flow channel shaping an air flow laterally between the diffuser plate and build platform ([0091] The hole pattern in the upper choke plate 320 is offset horizontally from the hole pattern in the lower choke plate 330 so that none of the holes 350 in either plate line up vertically and [0092] When bulk particles are poured onto a horizontal surface, a conical pile will form; where the material flows due to vacuum air flow from the hole in the upper choke plate to the horizontally offset holes in the lower choke plate, the material flowing with the vacuum air flow will need to travel laterally from the holes in the upper choke plate to the holes in the lower choke plate) to remove build material from the upper surface of the diffuser plate ([0088] This gross depowdering allows the majority of the excess powder to be removed from the build chamber).

    PNG
    media_image1.png
    599
    776
    media_image1.png
    Greyscale

Regarding claim 2, Davidson teaches the three-dimensional printing system of claim 1, further comprising a vibration device to vibrate, at least, the build platform ([0098] the build surface 300 includes a vibration mechanism 335, so that one or more choke plates may be vibrated to assist in the removal of powder from the build chamber).
Regarding claim 3, Davidson teaches the three-dimensional printing system of claim 2, further comprising an air pump fluidically coupled to the flow channel to flow an amount of air through the flow channel ([0094] An air hose can then be coupled to the vacuum hose connection 380 and lead to the valve 600. A negative pressure can, therefore, be created within the plenum 310 by opening the valve 600 and turning on the vacuum source 150).
Regarding claim 4, Davidson teaches the three-dimensional printing system of claim 3, wherein the air pump and vibration device are activated during a build material removal process ([0018] vibrating the build surface to promote flow of unbound powder).
Regarding claim 5, Davidson teaches the three-dimensional printing system of claim 4, wherein the vibration device and air pump are not activated simultaneously, are activated simultaneously, activated concurrently, activated independently, activated consecutively, or a combination thereof (The three-dimensional printing system comprises a vibration device and air pump that are capable of being activated simultaneously, not simultaneously, concurrently, independently, consecutively, or a combination thereof).
Regarding claim 7, Davidson teaches the three-dimensional printing system of claim 1, wherein the diffuser plate comprises an adjustment device to adjust the distance of the upper surface of the diffuser plate and the lower surface of the build platform ([0093] the height of the vertical gap 340 can be adjusted to ease in the removal of powder or adapt the build surface 300 for use with different powders. This adjustment may either be carried out manually (e.g., using spacers of varying heights) or automatically by a motor and/or piston arrangement connected to the build surface).
Regarding claim 9, Davidson teaches the three-dimensional printing system of claim 1, further comprising: a vibration system coupled to the build platform to impart a vibration to the build platform during a build material removal process ([0098] the build surface 300 includes a vibration mechanism 335, so that one or more choke plates may be vibrated to assist in the removal of powder from the build chamber); and 
a processor programmed to operate the vibration system and an air pump of the airflow channel ([0079] The valve 600 and blower 150 can be controlled by a PC or other interface, allowing the powder handling system 100 to either run automatically according to a preset program, or be actuated remotely through inputs provided by a user) such that wherein the vibration device system and air pump are activated synchronously and not activated simultaneously (the three-dimensional printing system comprises a vibration device and air pump that are capable of not being activated simultaneously).
Regarding claim 11, Davidson teaches the three-dimensional printing system of claim 1, wherein the diffuser plate is adjustable with regard to a distance maintained between the diffuser plate and the build platform ([0093] the height of the vertical gap 340 can be adjusted to ease in the removal of powder or adapt the build surface 300 for use with different powders. This adjustment may either be carried out manually (e.g., using spacers of varying heights) or automatically by a motor and/or piston arrangement connected to the build surface).
Regarding claim 14, Davidson teaches the three-dimensional object printing system of claim 2, wherein the vibration device comprises a vibration rod mechanically coupled to a lower surface of the build platform to impart a vibration to the build platform during a build material removal process ([0098] the entire assembly (i.e., plenum 310, choke plates 320, 330, etc.) can be vibrated to assist in powder removal… the vibration mechanism 335 is a small DC motor with an eccentric load disposed on its shaft, the unbalanced load imparting a vibration on the chamber 110).
Regarding claim 16, Davidson teaches the three-dimensional printing system of claim 1, wherein the flow channel includes a flow pathway between the diffuser plate and the build platform ([0091] the hole pattern in the upper choke plate 320 is offset horizontally from the hole pattern in the lower choke plate 330 so that none of the holes 350 in either plate line up vertically; the build material flows with the vacuum air flow from the hole 350 of 320 to the hole 350 of 330 in Figure 3C), the system further comprising a pump to pump air through the flow pathway ([0094] An air hose can then be coupled to the vacuum hose connection 380 and lead to the valve 600. A negative pressure can, therefore, be created within the plenum 310 by opening the valve 600 and turning on the vacuum source 150) to push build material laterally from between the diffuser plate and build platform (where the material flows due to vacuum air flow from the hole in the upper choke plate to the horizontally offset holes in the lower choke plate, the material flowing with the vacuum air flow will need to travel laterally from the holes in the upper choke plate to the holes in the lower choke plate).
Regarding claim 17, Davidson teaches the three-dimensional printing system of claim 1, wherein the build platform comprises a powder bed to receive a powdered build material ([0095] the combined choke plates provide support for the powder 360, allowing the powder 360 to be uniformly spread over the build surface 300 as required for 3D printing; see layer of build material 360 forming powder bed in Figure 3C), and the diffuser plate is spaced a distance from the build platform to allow a quantity of powdered build material to spill through the at least one hole in the build platform and accumulate on the diffuser plate until the at least one hole is choked with powdered build material (see 360 accumulating in conical shape in space 340 such that powder bed layer 360 is formed in Figure 3C).
Regarding claim 19, Davidson teaches the three-dimensional printing system of claim 1, further comprising an adjustment device to adjust a distance between the diffuser plate and the build platform ([0093] In one embodiment of the invention, the height of the vertical gap 340 can be adjusted to ease in the removal of powder or adapt the build surface 300 for use with different powders. This adjustment may either be carried out manually (e.g., using spacers of varying heights) or automatically by a motor and/or piston arrangement connected to the build surface) based on a property of the build material to be used ([0018] varying the space between the first plate and the second plate to accommodate powders having different angles of repose and [0092] "angle of repose" is an engineering property of interest for particulate solid… angle of repose and is related to the density, surface area, and coefficient of friction of the material. Material with a low angle of repose forms flatter piles than material with a high angle of repose).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US20080006334), and further in view of Dudley (US20140265034).
Regarding claim 20, Davidson teaches the three-dimensional printing system of claim 19. While Davidson teaches an adjustment device to change the distance between the diffuser plate and the build platform, Davidson fails to explicitly teach wherein the adjustment device comprises a nut rotated to raise or lower the diffuser plate relative to the build platform.
In the same field of endeavor pertaining to an additive manufacturing device, Dudley teaches wherein wherein the adjustment device comprises a nut rotated to raise or lower a plate ([0069] stepper motors 146 that are coupled via coupling devices 148 to fasteners, such as lead screws 150, so as to raise the z-stage which is connected with fastener acceptor, such as a lead screw nut 152, when rotated). The screw nut allows for coupling to a motor which lowers or raises the plate, as discussed in [0069].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adjustment device of Davidson comprise the nut of Dudley, for the benefit of allowing for the coupling to a motor which lowers or raises the diffuser plate.

Allowable Subject Matter
Claims 6, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Davidson et al. (US20080006334) and Tochimoto et al. (US20020090410).
Regarding claim 6, Davidson teaches the three-dimensional printing system of claim 1. However, Davidson fails to teach wherein the flow channel includes at least one air inlet port at a proximal end of the flow channel and at least one air outlet port at a distal end of the flow channel. Rather, Davidson teaches a vacuum system where the air containing the build material is sucked out of the three-dimensional printing system. While Tochimoto teaches a flow channel including at least one air inlet port and at least one air outlet port there is no motivation to combine Tochimoto with Davidson.
Regarding claim 10, Davidson teaches the three-dimensional printing system of claim 1. However, Davidson fails to teach the system further comprising an airflow generation device fluidically coupled to an inlet and outlet port along the flow channel to produce an airflow through the flow channel and across a top surface of the diffuser plate. Rather, Davidson teaches a vacuum system where the air containing the build material is sucked out of the three-dimensional printing system. While Tochimoto teaches a flow channel including at least one air inlet port and at least one air outlet port there is no motivation to combine Tochimoto with Davidson.
Regarding claim 18, Davidson teaches the three-dimensional printing system of claim 1. However, Davidson fails to teach wherein the flow channel is formed in a loop beneath the build platform with an inlet adjacent to the an outlet, the build platform comprises a pattern of holes arranged in a loop around the build platform, and wherein the pattern of holes follows an outline of an air flow path created by the flow channel in the loop underneath the build platform. Rather, the flow channel is formed around the build plate and diffuser place. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 05/05/2022, with respect to claim(s) 1-7, 9-11, 14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743